55 F.3d 685
312 U.S.App.D.C. 120
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Andrew K. PEAY, Appellant.
No. 95-3027.
United States Court of Appeals, District of Columbia Circuit.
April 19, 1995.

Before:  Williams, Randolph, and Tatel, Circuit Judges.

JUDGMENT
Per Curiam

1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the memoranda filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C. Cir.  Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the district court's denial of release be affirmed substantially for the reasons stated by the district court at the February 22, 1995 motions hearing.  The district court's findings regarding appellant's dangerousness to the community are not clearly erroneous.  See United States v. Weissberger, 951 F.2d 392, 399 (D.C. Cir. 1991).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C. Cir.  Rule 41.